*41Opinion by
Mr. Justice Day.
This writ of error involves no questions of law. The claim involves a dispute between the parties over the purchase, use and agreed price of certain restaurant fixtures for which plaintiff in error refused to pay.
The trial court found on conflicting evidence that plaintiff in error agreed to buy the items listed in the complaint for a total purchase price of $1816.32. Plaintiff in error had retained the goods and to the date of the trial had control over them and had continuously used them in his business.
 The disposition of plaintiff in error’s contention turns on the determination whether there is competent evidence to support the findings of the court and the judgment entered thereon. The rule is axiomatic that the trial court’s findings are binding and conclusive on writ of error unless the evidence is insufficient to sustain them. We hold that the trial court was fully justified in entering findings as it did.
The judgment is affirmed.
Mr. Chief Justice Moore, Mr. Justice, Pringle and Mr. Justice Hodges concur.